Title: To James Madison from William Jarvis, 22 January 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 22 Jany 1807

Not having been honored with a letter from you since the 1st. Novr. 1805 has deterred me from addressing you since the 25 June last.  I have little now to communicate beside what is in my official letter of to days date.  I sincerely hope that the ideas of the President relating to roads, Canals clearing of Rivers & a plan of National education may be acted on by the Legislature.  The advantages of the three former are unquestionable; and the latter appears to me to present much greater, if a system is formed suited to the State of our Country, particularly for a Government like ours.  I hope the idea of its being an innovation will not startle any of the Legislature.  Such an idea is not worthy of a member of so enlightened a body.  Had such sentiments prevailed in 75-6, what situation should we now have been in?  Had such Sentiments always prevailed mankind never would have emerged from a savage state.  It ought to be recollected too that the Presidents plans have succeeded beyond even the most sanguine expectations of his friends.  Surely a Man who has been so good a paymaster ought to be largely trusted.
The late french decree for the Blockade of Gt. Britain was perfectly unlooked for; and the conduct of the English Government has excited an equal degree of surprise, but agreeable.  To have judged from "War in disguise", several other Ministerial pamphlets about that time, the Ministerial Newspapers & the much better authority of Sir Wm. Scott, one would have supposed that an advantage would have been taken of it to distress, if not to destroy Neutral commerce.  This certainly was the general expectation here, & excited more alarm than any circumstance that has occurred since the War except Lord St. Vincents Visit.  I cannot but be persuaded that the Neutral world are much indebted to the Law passed the last Session of Congress prohibiting British Manufactures & the consequent Situation of things between the two Countries.  Perhaps to this Source too may  be traced whatever is favourable in the late treaty between the two Countries.  I do not Sir however mean to say that the British Government have not opened their eyes to the advantage of a good understanding with the U. S.  I am persuaded that they have.  The late Mr. Fox I imagine was very friendly to us, as I think is Lord Holland & several members of the administration; whose influence doubtless has had some effect toward introducing more just & moderate Sentiments regarding us.
I pray you Sir to do me the honor to solicit in my behalf your Lady’s acceptance of the inclosed purse.  It is a thing of little value, which is generally considered of curious workmanship, or I should not venture to offer it.  Trusting to your goodness to excuse the liberty I have taken, I remain With perfect Respect Sir Yr Mo: Ob: Servt.

William Jarvis

